DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubenstein (‘280).  The reference to Rubenstein teaches structure as claimed including  a modular folding shelf, comprising: an attachment portion (30) ( a structure is entitled to all of it’s uses and there is no structure to prevent Rubenstein to function as claimed) configured to removably connect with a passenger seat back; a platform portion (12) connected with the attachment portion by a hinge at a lower extent of the modular folding shelf that allows the platform portion to fold toward and rest proximate to the attachment portion when the modular folding shelf is installed and in a stowed configuration, and to extend away from the passenger seat back in a deployed configuration; and a folding support element (28) connected between the attachment portion and the platform portion and configured to fold between the attachment portion and the platform portion when the platform portion is stowed, and to extend when the platform portion is deployed such that the folding support element prevents the platform portion from extending beyond the deployed configuration, wherein the attachment portion, the platform portion, and the folding support element are integrally formed as a single part configured to bend at the hinge and along the folding support element, wherein the attachment portion, the platform portion, and the folding support element are formed of a contiguous molded polymer part, the attachment portion comprises an extension (38) configured to mate with the passenger seat back, the platform portion is inclined toward the passenger seat back such that (at least fig 3), when the modular folding shelf is installed in the passenger seat and the platform portion is deployed receiving a personal electronic device, an inclination of the platform portion is sufficiently large to retain the personal electronic device when the passenger seat back is reclined, the platform portion is positioned such that, when the modular folding shelf is installed in the passenger seat and the platform portion is deployed receiving a personal electronic device, the personal electronic device is retained in a viewing orientation by the platform portion and by the passenger seat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, 11, 14, 15, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein (‘280).  The reference to Rubenstein teaches structure substantially as claimed as discussed above.  The particular angle is a matter of design parameters and choice which would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  Further, the use of living hinges with different shapes including narrow and wider sections, the use of “touch fasteners” to provide an attachment including adhesives, hook and loop structure is well known and to use such would have been obvious and well within the level of ordinary skill in the art and also a reasonably predictable result.  The method would have been obvious in view of the structures.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein (‘280) as applied to the claims above, and further in view of Miller (‘410).   The reference to Rubenstein teaches structure substantially as claimed including as discussed above including a platform the only difference being that there is not a flange to provide support and containment.  However, the reference to Miller (at 2a) teaches the use of providing a flange for support to be old.  It would 
have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Rubenstein to include a flange, as taught by Miller since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	
 Claim(s) 12, 13 s/are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein (‘280) as applied to the claims above, and further in view of Seibert (‘026).   The reference to Rubenstein teaches structure substantially as claimed as discussed above the only difference being that there is not a retention element to provide closure in the folded position.  However, the reference to Seibert (at least fig 2) teaches the use of providing a retaining element to provide a closure to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Rubenstein to include a retaining element, as taught by Seibert since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Claim(s) 16-20 s/are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein (‘280) as applied to the claims above, and further in view of Kramer et al (‘433).   The reference to Rubenstein teaches structure substantially as claimed as discussed above the only difference being that there is not a seat that the shelf assembly is attached to.  However, the reference to Kramer et al teaches the use of providing a seat as the supporting structure to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Rubenstein to include a seating structure, as taught by Kramer et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The method would have been obvious in view of the structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited teach structure similar to applicant’s including  folding table structure with structural installation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637